Citation Nr: 0713161	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-29 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left foot hallux 
limitus, status post Keller arthroplasty, to include as 
secondary to service connected bilateral plantar fasciitis 
and bilateral ankle disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1978 to July 
1988 and April 1989 to April 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for left foot 
hallux limitus, status post Keller arthroplasty.  

In May 2006 the veteran testified before the undersigned 
sitting at the San Antonio satellite office of the RO (Travel 
Board hearing).  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veteran's Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In July 2004 the veteran filed a claim for a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.29 and 4.30.  
In his claim, he stated that he was hospitalized in July 2004 
for a service connected condition.  However, the records 
reflect that the veteran was hospitalized for a left foot 
Keller arthroplasty for hallux limitus.  As the veteran is 
not service connected for hallux limitus, the claim was 
adjudicated as a claim for service connection, thus resulting 
in the issue on appeal as reflected on the first page of this 
remand.  

The RO sent the veteran a VCAA letter in September 2004, 
which provided notice of the information and evidence 
required to establish entitlement to a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.29 
and 4.30.  This letter failed to inform the veteran of the 
information and evidence required to establish service 
connection for left foot hallux limitus.  

Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Thus, the Board finds that remand is 
required so that the notice deficiency can be remedied prior 
to appellate review.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

At the May 2006 Travel Board hearing the veteran testified 
that he had received treatment at WellMed at General McMullen 
since 2003 and that he was still being treated there.  
However, records of treatment from this facility have not 
been associated with the claims file.  VA has a duty to 
obtain relevant records of treatment reported by private 
medical professionals.  Massey v. Brown, 7 Vet. App. 204 
(1994). 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

At the May 2006 Travel Board hearing the veteran reported 
that he had been treated for hallux limitus since separation 
from service.  Such report can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  McLendon v. Nicholson, at 83.  

While the veteran's claimed left foot disability was 
evaluated at VA examination in November 2004, the examiner 
did not review the claims file.  As such, a new VA 
examination is needed so that a medical professional can 
review the record and provide a competent opinion as to 
whether the veteran has any current left foot hallux limitus 
disability related to service or the service connected 
disabilities.  See Roberts v. Derwinski, 2 Vet. App. 387 
(1992) (holding that the veteran is entitled to a thorough 
examination which takes into account all relevant background 
information, including prior medical evidence).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claim of entitlement to service 
connection, both on direct and secondary 
bases.  

2.  Take the necessary steps to obtain 
copies of all clinical records regarding 
treatment for left hallux limitus from 
2003 to the present at WellMed at General 
McMullen.

3. Schedule the veteran for a VA 
examination to evaluate his left foot 
hallux limitus.  The examiner(s) should 
review the claims file and note such 
review in the examination report or in an 
addendum.  

The examiner should opine as to whether 
any current left foot hallux limitus 
disability at least as likely as not (a 
50 percent probability or more) had its 
onset in service or is otherwise the 
result of an injury in service.  

The examiner should also opine as to 
whether any left foot hallux limitus 
disability is at least as likely as not 
caused or aggravated by the veteran's 
service connected bilateral plantar 
fasciitis or bilateral ankle 
disabilities.  The examiner should 
provide rationales for all opinions.  

4.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



